DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 05 October 2022 has been entered.

Response to Arguments
Applicant's arguments filed 05 October 2022 have been fully considered but they are not persuasive.


Rejections under 35 USC § 103: Agilent in view of Okabe
	The remarks are nearly identical to the appeal brief filed 07/07/2022.  The remarks have been addressed in the examiner’s answer mailed 08/05/2022.
 

Rejections under 35 USC § 103: Agilent in view of Okabe as evidenced by O’Brien/Brennan
	The remarks are nearly identical to the appeal brief filed 07/07/2022.  The remarks have been addressed in the examiner’s answer mailed 08/05/2022.


Rejections under 35 USC § 103: Agilent in view of Baduder
The remarks are nearly identical to the appeal brief filed 07/07/2022.  The remarks have been addressed in the examiner’s answer mailed 08/05/2022.


Rejections under 35 USC § 103: Agilent in view of Lau
The remarks are nearly identical to the appeal brief filed 07/07/2022.  The remarks have been addressed in the examiner’s answer mailed 08/05/2022.

Rejections under 35 USC § 103: Agilent in view of Okabe and Ajvs
The remarks are nearly identical to the appeal brief filed 07/07/2022.  The remarks have been addressed in the examiner’s answer mailed 08/05/2022.

Rejections under 35 USC § 103: Agilent in view of Okabe and Weeks
	The remarks are nearly identical to the appeal brief filed 07/07/2022.  The remarks have been addressed in the examiner’s answer mailed 08/05/2022.


Rejections under 35 USC § 103: Agilent in view of Okabe and Swasey et al.
The remarks are nearly identical to the appeal brief filed 07/07/2022.  The remarks have been addressed in the examiner’s answer mailed 08/05/2022.

Rejections under 35 USC § 103: Agilent in view of Okabe in view of Ajvs and further in view of Ohmi et al. 
The remarks are nearly identical to the appeal brief filed 07/07/2022.  The remarks have been addressed in the examiner’s answer mailed 08/05/2022.

Rejections under 35 USC § 103: Agilent in view of Okabe in view of Morrisroe
	The remarks are nearly identical to the appeal brief filed 07/07/2022.  The remarks have been addressed in the examiner’s answer mailed 08/05/2022.

Lastly, upon further search and consideration additional art has been found to make obvious claims 1, 13 and 21.  Additionally, “flange sealing guide” provides evidence that Agilent does teach inherent surface features as discussed herein below.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agilent technologies (Agilent Technologies, “PerkinElmer NexION Series ICP-MS – Part 1: Removal, cleaning and replacement of the interface cone”, PerkinElmer NexION Series ICP-MS - Part 1: Removal, cleaning and replacement of the interface cone, “https://www.youtube.com/watch?v=RWyrLV0TMao” April 15, 2016) as evidenced by “flange sealing guide” (submitted with IDS) (in this interpretation, the surface features are interpreted to be inherent microscopic peaks and valleys)
Regarding claim 1, Agilent teaches a mass spectrometer assembly (title) comprising: 
a sampler cone comprising a sample orifice (at 2 mins, 22 seconds, see the following annotated screen shot of the sample cone with a sample orifice

    PNG
    media_image1.png
    472
    1246
    media_image1.png
    Greyscale

 configured to fluidically couple to an ionization source that provides a fluid beam comprising ions to the sample orifice (inherent function of a sample cone in an ICP-MS), wherein the sampler cone comprises a first surface of the sampler cone (at five mins., 24 seconds, the following annotated screenshot) comprises a first non-planar surface feature on a surface of the sampler cone (surface of sampler cone seen below, wherein as evidence by Flange sealing guide, page 10, right column, “even flanges with an apparently smooth finish have microscopic peaks and valleys”, thus peaks are non-planar surface features on the surface of the sample cone annotated below); 

    PNG
    media_image2.png
    669
    503
    media_image2.png
    Greyscale


a mass analyzer interface  configured to couple to the sampler cone ((at 2 mins, 31 seconds see MS interface configured to couple to sample cone by threads.  See annotated figure below), 

    PNG
    media_image3.png
    668
    1247
    media_image3.png
    Greyscale

wherein the mass analyzer interface comprises a second surface of the mass analyzer interface (best seen in annotated figure below at 2 mins, 31s, interface surface interfacing with gasket) comprises a second non-planar surface feature on a surface of the mass analyzer interface (see surface in annotated figure below, microscopic surface features are inherent as discussed above)

    PNG
    media_image4.png
    606
    1201
    media_image4.png
    Greyscale

a gasket between the first surface feature and the second surface feature(at five mins, 25 seconds, see the following annotated screenshots, inherent microscopic surface features), 

    PNG
    media_image5.png
    531
    904
    media_image5.png
    Greyscale


wherein the first non-planar surface feature provides a force to a first surface of the gasket and the second non-planar surface feature provides a force to a second surface of the gasket to provide a substantially fluid tight seal between the sampler cone and the mass analyzer interface when the sampler cone is coupled to the mass analyzer interface (see at 5 mins., 27 seconds, the following annotated screenshot.  Note a gasket inherently seals two components together by screwing the sample cone to the MS interface with the gasket therebetween.  As evidence by flange sealing guide, page 10, right column, the microscopic surface features require the gasket to create an effective seal (i.e. fluid tight)).

    PNG
    media_image6.png
    591
    886
    media_image6.png
    Greyscale

Claim 13 is broader in scope than claim 1 and thus obvious as discussed herein above.  Further, since the gasket is tightened by threads, it is crushed between the first and second microscopic surface features as evidenced by the figure on the bottom of the right column of page 10 of Flange sealing guide.
Claim 21 is commensurate in scope with claim 1, thus is obvious as discussed above in claim 1. Further Agilent teaches a mass analyzer in the title.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 13, 14, 17, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Agilent technologies (Agilent Technologies, “PerkinElmer NexION Series ICP-MS – Part 1: Removal, cleaning and replacement of the interface cone”, PerkinElmer NexION Series ICP-MS - Part 1: Removal, cleaning and replacement of the interface cone, “https://www.youtube.com/watch?v=RWyrLV0TMao” April 15, 2016) (annotated screen shots submitted below. Original screenshots submitted previously)(herein Agilent) (second interpretation, interpreting the inherent surface roughness not to be the claimed non-planar surfaces) in view of Okabe et al. (US pgPub 2014/0312617) alone or as evidenced by O’Brien et al. (US pgPub 2016/0233072) or as evidenced by Brennan et al. (Brennan et al. “ICP-MS Cones: Why, When and how to maintain”, Glass expansion 2020).
Alternatively, claims 1, 13 and 21 are rejected over Agilent in view of Baduder et al. (USPN 4,650,227) 
Alternatively, claims 1, 13 and 21 are rejected over Agilent in view of Lau et al. (USPN 5,373,724)1.
Alternatively, claims 1, 13 and 21 are rejected over Agilent in view of JPH0211766 (copy of publication and machine translation submitted herewith).
Alternatively, claims 1, 13 and 21 are rejected over Agilent in view of Callahan et al. (USPN 3,521,910).
Alternatively, claims 1, 13 and 21 are rejected over Agilent in view of Ohmi et al. (USPN 5,720,505).
Regarding claim 1, Agilent teaches  a mass spectrometer assembly (title) comprising: 
a sampler cone comprising a sample orifice (at 2 mins, 22 seconds, see the following annotated screen shot of the sample cone with a sample orifice

    PNG
    media_image1.png
    472
    1246
    media_image1.png
    Greyscale

 configured to fluidically couple to an ionization source that provides a fluid beam comprising ions to the sample orifice (inherent function of a sample cone in an ICP-MS), wherein the sampler cone comprises a first surface of the sampler cone (at five mins., 24 seconds, the following annotated screenshot); 

    PNG
    media_image2.png
    669
    503
    media_image2.png
    Greyscale


a mass analyzer interface  configured to couple to the sampler cone ((at 2 mins, 31 seconds see MS interface configured to couple to sample cone by threads.  See annotated figure below), 

    PNG
    media_image3.png
    668
    1247
    media_image3.png
    Greyscale

wherein the mass analyzer interface comprises a second surface of the mass analyzer interface (best seen in annotated figure below at 2 mins, 31s, interface surface interfacing with gasket)

    PNG
    media_image4.png
    606
    1201
    media_image4.png
    Greyscale

a gasket between the first surface and the second surface (at five mins, 25 seconds, see the following annotated screenshots), 

    PNG
    media_image5.png
    531
    904
    media_image5.png
    Greyscale


wherein the first surface provides a force to a first surface of the gasket and the second surface provides a force to a second surface of the gasket to provide a seal between the sampler cone and the mass analyzer interface when the sampler cone is coupled to the mass analyzer interface (see at 5 mins., 27 seconds, the following annotated screenshot.  Note a gasket inherently seals two components together by screwing the sample cone to the MS interface with the gasket therebetween).

    PNG
    media_image6.png
    591
    886
    media_image6.png
    Greyscale
	Agilent differs from the claimed invention by not disclosing any surface features of the first and second surfaces contacting the gasket so as to form a fluid tight seal.
	However, Okabe et al. teach a first non-planar2 surface feature on a surface, a second non-planar3 surface feature on a surface and a gasket between the first non-planar surface feature and the second non-planar surface feature, wherein the first non-planar surface feature provides a force to the first non-planar surface of the gasket and the second non-planar surface feature provides a force to a second surface of the gasket to provide a substantially fluid tight seal ([0032], note projections 11a (first non-planar surface feature with the end surface) and 13a (second non-planar surface feature with the end surface) on surfaces bite into both surfaces of the gasket 4.  Since the passage is a fluid passage ([0022]) and the sealing property is ensured ([0032]), it is interpreted that the seal is substantially fluid tight (i.e. projections (non-planar surface features) apply force to gasket to seal)).
	Okabe et al. modifies Agilent by suggesting surface projections on the first and second surfaces to bite into the gasket.
	Since both inventions are directed towards joints with metal gaskets, it would have been obvious to one of ordinary skill in the art to provide the projections of Okabe in the device of Agilent because the projections bite into both surfaces of the gasket allowing a high sealing property to be ensured ([0032]).  That is, the projections would improve the sealing performance of the gasket of Agilent. Moreover, as evidenced by O’Brien et al. it is known that where a pressure differential needs to maintained (i.e. between a vacuum chamber and atmosphere that a seal should be utilized ([0003]).  Therefore, one of ordinary skill in the art would be motivated to look to improve the sealing effect such that the pressure differential between atmosphere and vacuum may be ensured. Moreover Brennan et al. is evidence at page 3, left column, last paragraph teaches that “installing a new or recently cleaned cone with a worn gasket…can prevent a proper vacuum and result in rapid overheating of the cone”.  Therefore, improving the seal as done in Okabe et al. would ensure a proper vacuum and prevent rapid overheating of the sample cone.
	Alternatively, Babuder et al. teach a first a non-planar 4surface feature on surface, a non-planar second surface feature on a surface and a gasket between the first non-planar surface feature and the second non-planar surface feature, wherein the first non-planar surface feature provides a force to the first surface of the gasket and the second non-planar surface feature provides a force to a second surface of the gasket to provide a substantially fluid tight seal (col. 1, lines 18-35, note pair of coupling components are the first and second surfaces, rib or sealing beam extending axially outward from the end face of each coupling component is the first and second surface features and gasket  interposed between the sealing beads and means are provided for drawing the components axial toward each other in order that the sealing beads will sealingly engage the opposed faces of the gasket to produce slight indentations is the claimed force for fluid tight seal (i.e. ribs (non-planar surface features) apply force to gasket to seal)).
Babuder et al. modifies Agilent by teaching an improvement in gasket sealing using a sealing bead on each coupling component.
Since both inventions are directed towards fluid tight couplings, it would have been obvious to one of ordinary skill in the art to apply the sealing beads of Baduder et al. to the sampler cone and MS interface of Agilent because the sealing coupling construction of Baduder has been met with substantial commercial success and has provided improved coupling capabilities over a wide range of system and operating parameters (col. 1, liens 36-39).
Alternatively, Lau et al. teach a first non-planar surface feature on a surface (wedge 61 formed in recess 60 of flange 56, thus non-planar surface feature formed a surface of the recesses formed on the flange), a second non-planar surface feature on a surface (wedge 41 formed in recess 40 of flange 36, thus non-planar surface feature formed on surface) and a gasket (66) between the first non-planar surface feature and the second non-planar surface feature (col. 3, lines 10-16), wherein the first surface feature provides a force to the first surface of the gasket and the second non-planar surface feature provides a force to a second surface of the gasket to provide a substantially fluid tight seal (col. 3, lines 10-18).
Lau modifies Agilent by suggesting protrusions to flanges on opposite sides of the gasket.
Since both inventions are directed towards inlets into a mass spectrometer (Lau et al. (col. 2, lines 49-55 teach tube 42 is connected to a mass spectrometer), it would have been obvious to one of ordinary skill in the art to modify the flanges of Agilent to have the recesses and wedges of Lau et al. because when the housing and flange are coupled, a sealed chamber is created that may prevent gases contained within the sample chamber from leaking and may be repeatedly sealed and resealed (col. 3, lines 12-18).  Thus the wedges of Lau would allow for repeated cleanings as done in Agilent while ensuring a tight seal with each closure.  Moreover, crushing the gasket ensures gases are not leaked from the low pressure inlet to the mass spectrometer.
Alternatively, JP teaches a first non-planar surface feature on a surface (fig. 1, 13a/13c), a second non-planar surface feature on a surface (fig. 1, 13b, 13d) and a gasket (14) between the first non-planar surface feature and the second non-planar surface feature (as seen in figure 1), wherein the first surface feature provides a force to the first surface of the gasket and the second non-planar surface feature provides a force to a second surface of the gasket to provide a substantially fluid tight seal (abstract).
JP modifies Agilent by suggesting triangular protrusions to seal a gasket.
Since both inventions are directed towards sealing with a gasket, it would have been obvious to one of ordinary skill in the art to use the triangular protrusions of JP as surface features in Agilent because it would result in a perfect seal (abstract).
Alternatively, Callahan  teaches a first non-planar surface feature on a surface (fig. 1, rib 48 on surface), a second non-planar surface feature on a surface (fig. 1, 50 on surface) and a gasket (16) between the first non-planar surface feature and the second non-planar surface feature (as seen in figure 1), wherein the first surface feature provides a force to the first surface of the gasket and the second non-planar surface feature provides a force to a second surface of the gasket to provide a substantially fluid tight seal (abstract and col. 3, lines 55-60).
Callahan modifies Agilent by providing ribs to provide sealing engagement with the gasket.
Since both inventions are directed towards mass spectrometers, it would have been obvious to apply the ribs of Callahan to the flanges of Agilent because they enhance the sealing to provide a fluid tight coupling (col. 3, lines 55-60 and lines 70-73).
Alternatively, Ohmi et al. teach a first non-planar surface feature on a surface (fig. 11, 57), a second non-planar surface feature on a surface (fig. 11, 58) and a gasket (3) between the first non-planar surface feature and the second non-planar surface feature (as seen in figure 11), wherein the first surface feature provides a force to the first surface of the gasket and the second non-planar surface feature provides a force to a second surface of the gasket to provide a substantially fluid tight seal (col. 5, lines 53-63, note tightening and no liquid trapping cavity remains, thus fluid tight).
Ohmi modifies Agilent by suggesting protrusions to flanges on opposite sides of the gasket.
Since both inventions are directed towards tightening of gaskets, it would have been obvious to one of ordinary skill in the art to adopt the triangular protrusions of Ohmi on the flanges of Agilent because it would facilitate a better seal, while preventing overtightening of the gasket.
	Regarding claim 4, Agilent teaches wherein the sampler cone further comprises threads configured to couple to threads on the mass analyzer interface (threads seen in the last annotated screen shot in claim1 above).
Regarding claims 5 and 17, Agilent in view of Okabe et al. teach wherein the first surface feature of the sampler cone comprises a first projection and the second surface feature of the mass analyzer interface comprises a second projection (sampler cone and mass analyzer taught in Agilent above in claim 1, first and second projections 11a and 13a in Okabe), and wherein the first projection is configured to provide the force to the first surface of the gasket and the second projection is configured to provide the force to the second surface of the gasket to compress the gasket to provide the substantially fluid tight seal between the sampler cone and the mass analyzer interface (Okabe, [0032] note bite the gasket).
Claim 13 is broader in scope than claim 1 and thus obvious as discussed herein above.  Moreover, Okabe teaches deforming gasket (i.e. crushed) in paragraph [0024].  Alternatively, Babuder et al. teaches indentations in gasket (i.e. crushed) in col. 1, lines 34-35.  Alternatively, JP, see figure 5.  Alternatively, Callhan note: “slight indentation in the gasket” (col. 4, lines 2-5).  Alternatively, Ohmi (see figure 4 showing crushing of gasket by 7/8).
Regarding claim 14, Agilent teaches wherein tightening first threads of the sampler cone to second threads of the mass analyzer interface (5 mins and 27 seconds of video shows the gasket being screwed between sampler cone and mass analyzer) crushes the metal gasket between the first surface feature and the second surface feature (see discussion above with regards to Okabe and Babuder respectively, with motivation to combine discussed in claim 1).
Claim 21 is commensurate in scope with claim 1, thus is obvious as discussed above in claim 1. Further Agilent teaches a mass analyzer in the title.
Regarding claim 22, Agilent teaches a sample introduction device fluidically coupled to an ionization source (title teaches ICP (inductively coupled plasma) requires a sample introduction so as to ionize the sample for mass spectrometry), wherein the ionization source is fluidically coupled to the orifice of the sampler cone (inherent to introduce sample into mass analyzer).
Regarding claim 23, Agilent teaches a detector (inherent in ICP-MS).
Regarding claim 24, Agilent teaches the ionization source comprises an inductively coupled plasma (title).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Agilent in view of Okabe et al. and further in view of Ajvs (“https://www.ajvs.com/new/index.php?cPath=038_173_186_413”, 2016) (copy of publication submitted herewith)
Regarding 7, Agilent teaches wherein the gasket comprises a metal gasket (aluminum see 4 mins and 32 seconds).  
Agilent fails to specifically disclose the thickness to be.
However Ajvs teaches a thickness of an aluminum high vacuum gasket to be 0.11 mm.
Ajvs modifies the combined device by suggesting a thickness of an aluminum gasket.
Since both devices are directed towards aluminum vacuum gaskets it would have been obvious to one of ordinary skill in the art to use the thickness of Ajvs because it would be suitable thickness for the vacuum environment of Agilent.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Agilent in view of Okabe et al. and further in view of Weeks (USPN 4,842,287).
Regarding claim 8, the combined device differs from the claimed invention by not disclosing wherein the first surface feature, the second surface feature and the gasket each comprises a material with a substantially similar coefficient of thermal expansion.
However Weeks teaches wherein the first surface feature, the second surface feature and the gasket each comprises a material with a substantially similar coefficient of thermal expansion (col. 4, lines 12-16).
Weeks modifies the combined device by suggesting a matching of thermal expansion coefficients between the gasket and the materials of the first and second surfaces.
Since both inventions are directed towards sealing, it would have been obvious to one of ordinary skill in the art to match the thermal expansion coefficients as done in Weeks because it would insure the integrity of the seal during thermal transitions (col. 4, lines 12-16).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Agilent in view of Okabe et al. and further in view of Swasey et al. (US pgPub 2011/0079964).
Regarding claim 9, the combined device only teaches an aluminum gasket, thus fails to disclose a multi-layer gasket.
However, Swasey is evidence that it is common to use a single layer of a single piece of material or a plurality of stacked layers overlying one another formed as a multilayer gasket ([0005]).
Swasey modifies the combined device by teaching that a single layer gasket is commonly substituted with a multi-layer gasket.
Since both inventions are directed towards gaskets for a seal, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the single layer of Agilent for the multi-layer of Swasey because it would lead to predictable results forming a seal.  See MPEP § 2143 (I)B.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Agilent in view of Okabe et al. in view of Ajvs (https://www.ajvs.com/new/index.php?cPath=038_173_186_413, 2016)and further in view of Ohmi et al. (USPN 5,720,505).
Regarding claim 10, Agilent fails to disclose the dimensions of the gasket and Okabe fails to disclose the shape and height of the protrusions.  
	However, Agilent does show a very thin gasket.  Therefore it would have been obvious to one having ordinary skill in the art at for the gasket to have a thickness of 0.2-0.25 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  That is, Agilent in view of Okabe et al. would be motivated to have a thin gasket such that it may have sufficient flexibility to easily shape and adapt to surfaces in abutment with the surface features of Okabe et al., however not so thin such that the aluminum gasket would crack and break the seal.  Further the Ajvs shows an aluminum gasket at 0.23 mm thickness, therefore it would have been obvious to modify the combined device to have the claimed thickness because the vacuum gasket would be suitable for the intended use of the combined device.
Moreover, the combined device fails to disclose the height of the protrusions being less than 1 mm and triangular in shape.
However Ohmi et al. teach a triangular projection with a height of less than 1 mm and the second surface feature is configured as a triangular projection with a height of less than 1 mm (col. 6, lines 7-8 teach first and second projections of 0.1 mm and col. 7, lines 54-57 teach triangular projections see figures 11 and 12, projections 57/58 and 67/68 respectively).
Ohmi modifies the combined device by teaching the shape and height of projections.
Since both devices are directed towards sealing gaskets with protrusions, it would have been obvious to one of ordinary skill in the art to use the height and shape of Ohmi in the combined device because “the seal projections 57, 58, 67, 77, 77, 78…characterized in that …the tightening torque increases at a lower rate than in the case of the second embodiment since each seal projection has a sharp extremity. This enables the worker to readily perceive the alteration of reaction in the second half of the tightening procedure and to easily detect the completion of tightening….” (col. 7, lines 63-67 through co. 8, lines 1-4).  Therefore, overtightening can be avoided.


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Agilent (first interpretation) as evidenced by “flange sealing guide” (submitted with IDS) in view of Ajvs.
Regarding claim 42, Agilent teaches wherein each of the first projection and the second projection comprises a point or tip to engage the gasket (as evidenced by “flange sealing guide”, page 10, right column teaches microscopic peaks) and amplify a force provided to the gasket (as evidence by “flange sealing guide”, note: “gasket material to create an effective seal”, and page 15, first paragraph in left column, note “minute surface irregularities that cannot be sealed without a material between them…compressive load on the gasket resulting in high surface friction between the gasket and flange; this is the only force that holds the gasket in place”, thus peaks amplify a force of friction to the gasket) to provide the substantially fluid tight seal (as evidence by page 15, left column, first paragraph note “tight barrier seal”) between the sampler cone and the mass analyzer interface (see discussion above with respect to claim 1) and when the sampler cone is coupled to the mass analyzer interface when the gasket is crushed after tightening of the sampler cone to the mass analyzer interface (crushed surface roughness into gasket shown in “flange sealing guide, right column, bottom figure), wherein each point or tip comprises a height of less than 1 mm (microscopic peaks, thus less than 1 mm).
Agilent fails to disclose wherein the gasket comprises a thickness from 0.1 mm to 1 mm.
Agilent fails to specifically disclose the thickness to be.
However Ajvs teaches a thickness of an aluminum high vacuum gasket to be 0.11 mm.
Ajvs modifies the combined device by suggesting a thickness of an aluminum gasket.
Since both devices are directed towards aluminum vacuum gaskets it would have been obvious to one of ordinary skill in the art to use the thickness of Ajvs because it would be suitable thickness for the vacuum environment of Agilent.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Agilent (second interpretation), in view of Ohmi and further in view of Ajvs.
Regarding claim 42, Agilent teaches a seal between the sampler cone and the mass analyzer interface (see discussion above in claim 1) and when the sampler cone is coupled to the mass analyzer interface when the gasket is secured after tightening of the sampler cone to the mass analyzer interface (as seen in annotated figures above).
Agilent fails to disclose wherein each of the first projection and the second projection comprises a point or tip to engage the gasket and amplify a force provided to the gasket to provide the substantially fluid tight seal, wherein each point or tip comprises a height of less than 1 mm.
However, Ohmi et al. teach triangular projections with a height of less than 1 mm and the second surface feature is configured as a triangular projection with a height of less than 1 mm (col. 6, lines 7-8 teach first and second projections of 0.1 mm and col. 7, lines 54-57 teach triangular projections see figures 11 and 12, projections 57/58 and 67/68 respectively).  As seen in figure 4, projections 7/8 crush the gasket 3, thus amplifying the force frictional force provided to the gasket.  Fluid tight seal discussed above in claim 1.
Ohmi modifies the combined device by teaching the shape and height of projections.
Since both devices are directed towards sealing gaskets with protrusions, it would have been obvious to one of ordinary skill in the art to use the height and shape of Ohmi in the combined device because “the seal projections 57, 58, 67, 77, 77, 78…characterized in that …the tightening torque increases at a lower rate than in the case of the second embodiment since each seal projection has a sharp extremity. This enables the worker to readily perceive the alteration of reaction in the second half of the tightening procedure and to easily detect the completion of tightening….” (col. 7, lines 63-67 through co. 8, lines 1-4).  Therefore, overtightening can be avoided.
The combined device fails to disclose the thickness of the gasket.
However Ajvs teaches a thickness of an aluminum high vacuum gasket to be 0.11 mm.
Ajvs modifies the combined device by suggesting a thickness of an aluminum gasket.
Since both devices are directed towards aluminum vacuum gaskets it would have been obvious to one of ordinary skill in the art to use the thickness of Ajvs because it would be suitable thickness for the vacuum environment of Agilent.


Relevant art of interest to the applicant:
Nakata et al. (US pgPub 2011/0031745) teaches “The gasket (4) is made of a nickel alloy or the like. The gasket (4) is plastically deformed between the abutment ends of the coupling members (2) and (3), thereby providing sealability. Annular gasket pressing projections (13) and (14) are formed at the abutment ends of the coupling members (2) and (3). FIG. 1 shows an adequately tightened state. Here, the gasket pressing projections (13) and (14) bite both surfaces of the gasket (4), thereby securing a strong sealability.” (paragraph [0050])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: while not applied herein, Faria et al. (USPN 4,685,193), Welch (USPN 3,515,309), Obara et al. (USPN 4,988,130), Obara et al. (USPN 5,630,592), Nakata et al. (US pgPub 2011/0031745)  or Ligeti (US pgPub 2019/0093776) all would make obvious claim 1 for similar reasons as Okabe.  This point is only made to show that non-planar surface features is not specific enough to distinguish “surface features” from what was generally known from the vacuum sealing arts.
        2 Note the surface projections 11a and 13a on end surfaces of 11 and 13 make the surfaces of 11 and 13 non-planar.  
        3 Note the surface projections 11a and 13a on end surfaces of 11 and 13 make the surfaces of 11 and 13 non-planar.  
        4 Note the rib projections from end surfaces make the end surfaces non-planar.